Appellant was convicted of horse-theft, and sentenced to nine years in the penitentiary. The statement of facts can not be considered, because not filed in the time required by law. Court adjourned for the term on the 18th day of May, the statement of facts was filed on the 31st day of May, and there is no excuse given for the delay. Without the evidence we can not revise the action of the court in overruling appellant's application for a continuance. For the same reason we can not pass upon the appellant's second and remaining assignment of error, to wit, the insufficiency of the evidence to support the conviction. As presented by the record, this judgment, must be affirmed, and it is so ordered.
Affirmed.
Judges all present and concurring.